Title: To John Adams from Joseph Wheaton, 25 December 1810
From: Wheaton, Joseph
To: Adams, John



Revered Sir
Washington City Decr. 25. 1810

I am honord with your 2d. letter of the 15th. instt. covering a letter from Messr. Wilson Marsh & Son in Answer to my Letter Addressed to their factory—for which Sir Please to accept my thanks—While I feel diffident on this Subject; the riseing State of this City, and the increased and increasing business done here I flatter Myself by taking this early advantage of introducing the Articles of your neighbours Manufactory they will have no cause to regret the circumstance of feeling out the business which May be done here—What ever they may think proper to confide to me I Shall endeavour to do them all the Justice the business will admit of—My own Capital is Small and I am under the necessity, to manage it with the greatest care—Some future day I will trouble you Sir with a Circumstantial account why & how I left public imploy, and became a Merchant—but to give you Some reason would be diverting my attention from the present object—Enough on that Subject to add that all good men justify my measures—
With Sincere regard I remain / your most Obedient and / very Humble Servant


Joseph WheatonN.B. any thing in which I can gratify a wish of yours please command me— JW